Exhibitt 10.2 DELTA AIR LINES, INC. MERGER AWARD PROGRAM AWARD AGREEMENT Date of this Agreement: Grant Date: [Name] This Award Agreement (the “Agreement”) describes some of the terms of your award (the “Award”) under the Delta Air Lines, Inc. Merger Award Program (which is subject to the Delta Air Lines, Inc. 2007 Performance Compensation Plan) (the “MAP”).Your Award is subject to the terms of the MAP and this Agreement.Capitalized terms that are used but not otherwise defined in this Agreement have the meaning set forth in the MAP.In order for this Award to remain effective, you must accept the Award in accordance with Section 9 on or before the date that is 30 calendar days after the date of this Agreement (the “Acceptance Date”).If you do not accept the Award as required, the Award and this Agreement will become void and of no further effect as of 5:00 pm Eastern Time on the Acceptance Date. 1.
